Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

Picture 1 [ex-10d1g001.jpg] 4281 Technology Drive    Fremont, CA 94538   Ph:
510-438-4700www.axt.com

 

July 10, 2017

 

Dr. Wilson Lin

7123 Linden Terrace

Carlsbad, California, 92011

 

 

Dear Wilson,

 

We are very excited to have you join the AXT team and we look forward to working
with you.  This letter confirms our offer of employment with AXT, Inc. (“AXT”).

 

1.



Employment and Duties

You will be employed by AXT as its Chief Operating Officer, reporting to AXT’s
Chief Executive Officer (“CEO”), Dr. Morris Young.  Your duties and
responsibilities will be assigned to you from the CEO.  These responsibilities
and duties may change over time.  Your principal place of employment will be
Carlsbad, California but you will be expected to spend approximately 70% of your
working time traveling, primarily to be at Tongmei.

 

2.



Start Date

If you accept this offer, you will assume your new position on a date mutually
agreeable between you and AXT, but in any event not later than September 1, 2017
(the date you actually commence employment with AXT, the “Start Date”).

 

3.



Base Salary

In consideration of your services to AXT, you will receive a starting base
salary equal to twenty-five thousand dollars ($25,000.00) per month ($300,000
per year on an annualized basis) (“Base Salary”), which will be payable in
accordance with AXT’s normal payroll practices subject to applicable
withholdings, and subject to adjustment by AXT’s Board of Directors (the
“Board”) from time to time.  AXT currently processes payroll every two weeks. 

 

4.



Salary Premium

While you are employed with AXT and the majority of your duties and
responsibilities are China‑based (“Assignment Period”) during the period
beginning on the date you start employment with AXT (the “Start Date”) through
the one (1) year anniversary of your Start Date (the “Initial Assignment
Period”), AXT will provide a salary premium of ten percent (10%) of your Base
Salary (the “Salary Premium”), which will be payable in accordance with AXT’s
normal payroll practices and subject to applicable withholdings.  To the extent
that the Assignment Period continues after expiration of such Initial Assignment
Period, AXT will determine, in good faith in its sole discretion, any
continuation thereafter of the Salary Premium.  Any Salary Premium will be
subject to the terms and conditions of AXT’s expatriate policy as may be in
effect from time to time. 

 

5.



Per Diem

During the Initial Assignment Period, you will be eligible to receive a per diem
benefit of fifty dollars ($50) per day, payable on a monthly basis and subject
to the terms and conditions of AXT’s Expatriate Policy as may be in effect from
time to time.    This allowance is intended to be used by you to pay the rent on
your apartment in China, for food and

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

general other costs and expenses incurred because you are living in China.  The
amount will be paid to you monthly by Tongmei.  During the Initial Assignment
Period, this will total $18,250 ($50 times 365 days).  To the extent that the
Assignment Period continues after expiration of the Initial Assignment Period,
AXT will determine, in good faith in its sole discretion, any continuation
thereafter of the Per Diem Benefit. 

 

6.



Equity Award

Subject to our Board’s approval,  you will be granted a restricted stock award
covering 120,000 shares of AXT’s common stock (the “RSA”) pursuant to the terms
of AXT’s 2015 Equity Incentive Plan and the RSA award agreement thereunder (the
“Award Documents”), the terms of which shall supersede any inconsistent term of
this letter.  Shares subject to this grant shall be scheduled to vest over a
four (4) year period according to the following schedule:  Twenty-five percent
(25%) of the Award will be scheduled to vest on each of the one, two, three and
four year anniversaries of the vesting commencement date, subject to your
continued employment with AXT through such applicable vesting
period.  Additional grants may be made based on performance at AXT’s discretion.

 

7.



Sign‑on Bonus

Within thirty (30) days following your Start Date, AXT will pay to you a sign‑on
bonus in a lump sum cash amount equal to $40,000, less applicable withholdings,
and provided that you are employed with AXT on the date such payment is made.  
 If on or prior to the one-year anniversary of your Start Date either you
voluntarily terminate your employment with AXT for any reason or AXT terminates
your employment with AXT for Cause (as defined below), you must repay to AXT
within thirty (30) days of your termination of employment the gross amount of
the sign-on bonus.

 

8.



Annual Bonus Eligibility

You will be eligible to participate in bonus plans as approved for your position
by AXT.  For AXT’s fiscal year 2017, your annual target bonus opportunity will
be fifty percent (50%)  of your Base Salary (excluding any Salary Premium),
which will be prorated based on the number of days that you are employed with
AXT during the year.  AXT bonuses are linked to AXT’s financial performance and
other performance metrics.  Bonuses typically are considered on a quarterly
basis, but ultimately are determined by the Board or its Compensation Committee,
in their respective discretion.

 

 

 

 

9.



Tax Equalization

In the event that you become liable for income taxes in China as a result of
your employment with AXT during the Assignment Period, AXT will provide tax
equalization for your tax years covering the Assignment Period so that your
aggregate tax liability equals the amount of your US taxes disregarding any
China taxes. 

 

10.



Business Travel

You will be required to travel to our Tongmei facility in China to fulfill your
job duties and to customer sites in Asia, Europe, North America and
elsewhere.  You will be entitled to reimbursement by AXT for such customary,
ordinary, and usual business expenses.

 

11.



Home Trip

You are eligible to receive up to twelve (12), round‑trip airplane tickets paid
by AXT for travel for yourself between China and your California residence each
year during the Assignment Period.  A maximum of three (3) of such round‑trip
tickets per year may be used by members of your immediately family.  (The cost
of family member trips are considered taxable income to you.)  These benefits
are contingent on your continuing to remain an employee with AXT through the
completion of each such trip. 

 

12.



Other Benefits



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

You will be eligible for health insurance on the first day of the first complete
month of your employment.  You will be eligible for our 401(k) plan after ninety
(90)  days from your Start Date.  You will be eligible for four (4) weeks of
vacation per year, subject to AXT’s vacation policy (including any limitations
on accrual) as may be in effect and amended from time to time.  Eligibility for
additional benefits will commence on your Start Date unless there is a
restriction within that benefit. AXT reserves the right to modify or terminate
its benefit plans and programs it offers to its employees at any time and from
time to time as it deems necessary or appropriate.

 

13.



Involuntary Termination

In the event that your employment with AXT is terminated by AXT without Cause
(as defined in Appendix A attached to this letter) and not as a result of your
death or Disability (as defined in Appendix A attached to this letter), then
subject to your entering into and not revoking a standard separation agreement
and release of claims in favor of AXT as described further in Appendix A
attached hereto (“Release”), you will receive the following benefits:  (a) a
lump sum cash payment equal to twelve (12) months of your Base Salary (excluding
any Salary Premium) in effect on the date of termination of your employment with
AXT (“Salary Severance”), and (b) provided that you timely elect to continue
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), for yourself and any of your eligible dependents under
AXT’s group health insurance plans following the termination of your employment
with AXT, then AXT will pay the COBRA premiums necessary to continue your group
health insurance coverage for yourself and your eligible dependents as in effect
immediately prior to such termination of your employment until the earliest of
(x) twelve (12) months following the termination of your employment with AXT
(the “Payment Period”), (y) the expiration of your eligibility for continuation
coverage under COBRA, or (z) the date when you become eligible for health
insurance coverage in connection with other employment, if any (the “COBRA
Benefit”).  Notwithstanding the foregoing under this Section, if AXT determines
in its sole discretion that it cannot provide the COBRA Benefit without
potentially violating, or being subject to an excise tax under, applicable law
(including, without limitation, Section 2716 of the Public Health Service Act
and ERISA), then in lieu thereof, AXT will provide to you a taxable lump sum
payment in an amount equal to the monthly COBRA premium that you would be
required to pay to continue the group health coverage in effect on the date of
termination of your employment with AXT (which amount will be based on the
premium for the first month of COBRA coverage) for the Payment Period, which
payment will be made regardless of whether you (and/or any eligible dependents)
elects COBRA continuation coverage.  For the avoidance of doubt, any taxable
payments described in this Section may be used for any purpose, including, but
not limited to, COBRA continuation coverage, and will be subject to all
applicable withholdings.

 

In the event that your employment with AXT is terminated by AXT without Cause
and such termination occurs upon or within twelve (12) months following a Change
in Control, as such term is defined in AXT’s 2015 Equity Incentive Plan, then
subject to your entering into and not revoking the Release, and in addition to
the Salary Severance and COBRA Benefit described in the immediately preceding
paragraph, any unvested and outstanding portion of your then outstanding equity
awards  will accelerate vesting in full. 

 

14.



Withholdings

AXT will withhold from any payments or benefits under this letter any applicable
U.S. federal, state and local and non‑U.S. taxes required to be withheld and any
other required payroll deductions.

 

15.



Additional Conditions

Additional terms and conditions applicable to this letter are set forth in the
Appendix A attached hereto, which is incorporated herein by reference and made a
part of this letter.

 

16.



Outside Activities

While employed by AXT, and unless otherwise agreed in writing, you agree that
you will not undertake any other form of employment or other activity that may
negatively affect the performance of your duties as an employee of
AXT.  Further, you agree that you will not directly or indirectly engage or
assist any person or third party in engaging in any business competitive with
the business of AXT or any subsidiary or affiliate of AXT. 

 

17.



Your Part in Corporate Governance



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

You will be required to sign AXT’s Proprietary Information and Inventions
Agreement which, among other matters, acknowledges that you received, read and
agree to diligently adhere to and support AXT’s policies including AXT’s:

Ø Code of Business Conduct and Ethics

Ø Insider Trading Policy

Ø Related Party Transactions

Ø International Bribery known as the Foreign Corrupt Practices Act

Ø Employee Handbook

 

18.



Protected Activity

You understand that nothing in this letter or the Proprietary Information and
Inventions Agreement shall in any way limit or prohibit you from engaging for a
lawful purpose in any Protected Activity.  For purposes of this letter and the
Proprietary Information and Inventions Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating
with, cooperating with or participating in any investigation or proceeding that
may be conducted by, any federal, state or local government agency or
commission, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government
Agencies”).  You understand that in connection with such Protected Activity, you
are permitted to disclose documents or other information as permitted by law,
and without giving notice to, or receiving authorization from, AXT.
Notwithstanding the foregoing, you agree to take all reasonable precautions to
prevent any unauthorized use or disclosure of any information that may
constitute AXT confidential information under the Proprietary Information and
Inventions Agreement (or any other non‑disclosure agreement) to any parties
other than the relevant Government Agencies. You further understand that
“Protected Activity” does not include the disclosure of any AXT attorney-client
privileged communications, and that any such disclosure without AXT’s written
consent shall constitute a material breach of this letter and the Proprietary
Information and Inventions Agreement.  In addition, pursuant to the Defend Trade
Secrets Act of 2016, you are notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal.  Further, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

 

19.



Termination of Employment

You understand and agree that employment with AXT is for no specific period of
time.  Your employment with AXT is “at will,” meaning that either you or AXT may
terminate your employment at any time and for any reason, with or without
cause.  No person at AXT has the authority to modify or change the at will
nature of your employment except AXT’s CEO and any such modification or change
must be in writing, signed by the CEO.

 

AXT’s total liability to you in the event of termination of your employment is
limited to the payment of your salary and other earned compensation through the
effective date of termination including accrued vacation and any valid expense
reports outstanding and if applicable, any severance payments and benefits
payable under Section ‎13 above, subject to the terms and conditions set forth
herein. 



20.



Governing Law and Arbitration 

Your rights and obligations as an employee of AXT will be governed by the laws
of the State of California without regard to the conflict-of-law provisions
thereof.  Any unresolved dispute, claim, or controversy arising out of or
related to your employment with AXT or the termination of that employment shall
be resolved exclusively through final and binding arbitration.  The location of
the arbitration shall be Alameda County or San Francisco, California.

 



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

21.



Miscellaneous

This letter (including, for the avoidance of doubt, Appendix A attached hereto),
together with the Proprietary Information and Inventions Agreement as well as
the Award Documents, represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral.  No waiver, alteration, or
modification of any of the provisions of this letter will be binding unless in
writing and signed by duly authorized representatives of the parties hereto.  In
the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this letter will
continue in full force and effect without said provision.  Headings in this
letter are for purposes of reference only and will not limit or otherwise affect
the meaning hereof.

 

 

Wilson, we are very pleased to make this offer to you and look forward to you
joining the AXT team.  This offer expires on July 24, 2017, at 5:00 pm.  Please
sign the enclosed copy of this letter and return it to me as soon as possible.

 

Very truly yours,

 

 

/s/ MORRIS S. YOUNG

Dr. Morris Young

Chief Executive Officer

 

 

 

 

 

 

Offer Accepted:

 

 

Signature

/s/ WILSON LIN

July 14, 2017   

Printed Name

Dr. Wilson Lin

Date

Intended Start Date:    09/01/2017____________________

 

 

 

 

APPENDIX A

 

ADDITIONAL PROVISIONS

 

A.



Definitions    

(1) “Cause.”  For purposes of the letter to which this Appendix A is attached
(the “Letter”), “Cause” means (i) any act of personal dishonesty taken by you in
connection with your duties and responsibilities as an employee and intended to
result in your substantial personal enrichment, (ii) the conviction of a felony
which the Board reasonably believes had or will have a material detrimental
effect on the Company's reputation or business, (iii) a willful act by you that
constitutes gross misconduct and which results in material harm to AXT’s
reputation or business, and (iv) continued violations by you of your obligations
which are demonstrably willful and deliberate on your part after there has been
delivered to you a written demand for performance from AXT that describes the
basis for AXT’s belief that you have not substantially performed your duties.



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

(2) “Disability.”  For purposes of the Letter, “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”).

 

B.



Separation and Release of Claims Agreement    

The receipt of any severance payments and benefits under the Letter (“Severance
Benefits”) is subject to your timely signing and not revoking the Release, which
must become effective and irrevocable no later than the sixtieth (60th) day
following the termination of your employment (the “Release Deadline Date”).  If
the Release does not become effective and irrevocable by the Release Deadline
Date, you will forfeit any right to the Severance Benefits.  In no event will
Severance Benefits be paid or provided, or in the case of any installments,
begin until the Release actually becomes effective and irrevocable.  If the
Release becomes effective and irrevocable by the Release Deadline Date, then
subject to Sections ‎C and ‎D below, the Severance Benefits will be paid, or in
the case of installments, will begin, on the first normally scheduled payroll
date of AXT immediately after the date that the Release becomes effective and
irrevocable, provided that if the Release Deadline Date occurs in the calendar
year following the calendar year in which the termination of your employment
occurs, then the Severance Benefits will be paid, or in the case of
installments, will begin, on the later of (1) the first normally scheduled
payroll date of AXT occurring immediately after the date on which the Release
becomes effective and irrevocable, or (2) the first normally scheduled payroll
date of AXT occurring immediately after the calendar year in which the
termination of your employment occurred (such payment date, the “Severance Start
Date”), but in no event later than March 15th of the calendar year following the
calendar year in which the termination of your employment occurs, and any
Severance Benefits otherwise payable to you during the period immediately
following the termination of your employment with AXT through the Severance
Start Date will be paid in a lump sum to you on the Severance Start Date, with
any remaining payments to be made as provided in the Letter (or this Appendix A,
as applicable). 

 

C.



Limitations on Payments    

(1) Best Results.  In the event that the payments and benefits provided for in
the Letter or other payments and benefits payable or provided to you
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section ‎C, would be subject to the excise tax
imposed by Section 4999 of the Code, then your payments and benefits under the
Letter or other payments or benefits (the “280G Amounts”) will be either:
(1) delivered in full; or (2) delivered as to such lesser extent that would
result in no portion of the 280G Amounts being subject to the excise tax under
Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by you on an after-tax basis, of
the greatest amount of 280G Amounts, notwithstanding that all or some portion of
the 280G Amounts may be taxable under Section 4999 of the Code.

 



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

(2) Reduction Order.  In the event that a reduction of 280G Amounts is made in
accordance with Section ‎C, the reduction will occur, with respect to the
280G Amounts considered parachute payments within the meaning of Section 280G of
the Code, in the following order:

(a) reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced);

(b) cancellation of equity awards that were granted “contingent on a change in
ownership or control” within the meaning of Code Section 280G in the reverse
order of date of grant of the awards (that is, the most recently granted equity
awards will be cancelled first);

(c) reduction of the accelerated vesting of equity awards in the reverse order
of date of grant of the awards (that is, the vesting of the most recently
granted equity awards will be cancelled first); and

(d) reduction of employee benefits in reverse chronological order (that is, the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced).

In no event will you have any discretion with respect to the ordering of payment
reductions.

(3) Firm.  Unless AXT and you otherwise agree in writing, any determination
required under this Section ‎C will be made in writing by a nationally
recognized accounting or valuation firm (the “Firm”) selected by AXT, whose
determination will be conclusive and binding upon you and AXT for all
purposes.  For purposes of making the calculations required by this Section ‎C,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  AXT and you
will furnish to the Firm such information and documents as the Firm may
reasonably request in order to make a determination under this Section ‎C.  AXT
will bear the costs and make all payments for the Firm’s services in connection
with any calculations contemplated by this Section ‎C.

 

D.



Section 409A    

 

(1) Notwithstanding anything to the contrary in the Letter or this Appendix A,
no Severance Benefits to be paid or provided to you, if any, when considered
together with any other severance payments or separation benefits, are
considered deferred compensation under Section 409A of the Code, and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until you have a
“separation from service” within the meaning of Section 409A.  Similarly, no
Severance Benefits payable to you, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A‑1(b)(9) will be
payable until you have a “separation from service” within the meaning of Section
409A. 

 



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

(2) It is intended that none of the Severance Benefits will constitute Deferred
Payments but rather will be exempt from Section 409A as a payment that would
fall within the “short-term deferral period” as described in subsection (4)
below or resulting from an involuntary separation from service as described in
subsection (5) below.  In no event will you have discretion to determine the
taxable year of payment of any Deferred Payment.

 

(3) Notwithstanding anything to the contrary in the Letter or this Appendix A,
if you are a “specified employee” within the meaning of Section 409A at the time
of your separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
your separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
your separation from service.  All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, in the event of your
death following your separation from service, but before the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of your death and all other Deferred
Payments will be payable in accordance with the payment schedule applicable to
each payment or benefit.  Each payment and benefit payable under the Letter and
this Appendix A is intended to constitute a separate payment under
Section 1.409A‑2(b)(2) of the Treasury Regulations.

 

(4) Any amount paid under the Letter or this Appendix A that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of subsection (1) above.

 

(5) Any amount paid under the Letter or this Appendix A that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A‑1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of subsection (1) above.

 

(6) Any reimbursement or in‑kind benefit not otherwise exempt from Section 409A
will be subject to the following requirements:  (a) the amount of expenses
eligible for reimbursement or in‑kind benefits provided during one year will not
affect the expenses eligible for reimbursement or in‑kind benefits provided
during any other year; (b) the reimbursement of an eligible expense is made on
or before the last day of the year following the year in which the expense is
incurred; and (c) the right to reimbursement or in‑kind benefits is not subject
to liquidation or exchange for another benefit.

 

(7) The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the Severance Benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to so comply or be exempt.  For
purposes of the Letter and this Appendix A,  to the extent required to be exempt
from or comply with Section 409A, references to the “termination of your
employment” or similar phrases will be references to your “separation from
service” within the meaning of

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Employment Offer Letter, dated as of July 10, 2017, between AXT, Inc. and Wilson
Lin

 

Section 409A.  AXT and you agree to work together in good faith to consider
amendments to the Letter and this Appendix A and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition before actual payment to you under
Section 409A.  In no event will AXT reimburse you for any taxes imposed or other
costs incurred as result of Section 409A.

 

(8) For purposes of the Letter, “Section 409A Limit” will mean two (2) times the
lesser of: (a) your annualized compensation based upon the annual rate of pay
paid to you during your taxable year preceding your taxable year of your
termination of employment as determined under, and with such adjustments as are
set forth in, Treasury Regulation Section 1.409A‑1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (b) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which your employment is
terminated. 

 

*     *     *

 

 

--------------------------------------------------------------------------------